Case:17-03283-LTS Doc#:4923 Filed:01/25/19 Entered:01/25/19 15:56:30                                          Desc: Main
                           Document Page 1 of 29


                                     UNITED STATES DISTRICT COURT
                                       DISTRICT OF PUERTO RICO

In re:

THE FINANCIAL OVERSIGHT AND                                        PROMESA
MANAGEMENT BOARD FOR PUERTO RICO,
                                                                   Title III
             as representative of
                                                                   Case No. 17-BK-3283 (LTS)
THE COMMONWEALTH OF PUERTO RICO, et
al.,                                                               Jointly Administered

                                    Debtors.1




   JOINT OBJECTION TO THE MOTION OF THE SPECIAL CLAIMS COMMITTEE
    AND OFFICIAL COMMITTEE OF UNSECURED CREDITORS TO ESTABLISH
     OMNIBUS OBJECTION PROCEDURES REGARDING CERTAIN GO BONDS




         1
         The debtors in these title III cases, along with the last four dig its of each debtor’s federal tax identificat ion
   number, are the (i) Co mmonwealth of Puerto Rico (the “Co mmonwealth”) (Case No. 17-BK-3283-LTS) (3481);
   (ii) Emp loyees Retirement System of the Govern ment of the Co mmonwealth of Puerto Rico ( Case No. 17-BK-3566-
   LTS) (9686); (iii) Puerto Rico Highways and Transportation Authority (Case No. 17-BK-3567-LTS) (3808);
   (iv) Puerto Rico Sales Tax Financing Co rporation (“ COFINA”) (Case No. 17-BK-3284-LTS) (8474); and (v) Puerto
   Rico Electric Power Authority (Case No. 17-BK-4780-LTS) (3747).



                                                              1
Case:17-03283-LTS Doc#:4923 Filed:01/25/19 Entered:01/25/19 15:56:30                                                                Desc: Main
                           Document Page 2 of 29


                                                      TABLE OF CONTENTS
                                                                                                                                        PAGE(S)
 PRELIMINARY STATEMENT..................................................................................................... 2
 OBJECTION ................................................................................................................................... 6
      I. The proposed procedures fail to account for the unprecedented nature and complexity of
         the proposed omnibus claim objection. .............................................................................. 6
            A. Any proposed procedures must afford all challenged claimholders the same due
               process protections. ....................................................................................................... 6
            B. Any objections to constitutional debt claims must be adjudicated in the same
               litigation. ....................................................................................................................... 8
            C. Any procedures must acknowledge and address the significant overlap between the
               go claim objection and the pba adversary proceeding. ................................................. 9
            D. The procedures would benefit from further dialogue among the affected parties. ..... 11
      II. The proposed procedures must encourage maximum participation in the litigation. ....... 11
            A. The constitutional claimants must be recognized as necessary parties in interest. ..... 11
            B. All holders of constitutional debt must be allowed to participate. ............................. 12
            C. The notice of participation requirement is unduly prejudicial to holders of challenged
               go bonds. ..................................................................................................................... 12
      III. The proposed procedures provide inadequate notice to affected bondholders. ................ 15
            A. The constitutional claimants have jointly developed a counterproposal to the proposed
               procedures. .................................................................................................................. 19
 RESERVATION OF RIGHTS...................................................................................................... 21
 CONCLUSION ............................................................................................................................. 22




                                                                         i
Case:17-03283-LTS Doc#:4923 Filed:01/25/19 Entered:01/25/19 15:56:30                                                              Desc: Main
                           Document Page 3 of 29


                                                   TABLE OF AUTHORITIES

                                                                     CASES

                                                                                                                                      PAGE(S)
 In re Drexel Burnham Lambert Grp.,
     151 B.R. 674 (Bankr. S.D.N.Y. 1993) ......................................................................................... 18

 Kaufman, et al. v. Am. Exp. Travel Rel. Servs., Inc.,
   Case No. 07-CV-1707 (N.D. Ill. Jun. 25, 2012) ........................................................................... 16

 Memphis Light, Gas & Water Div. v. Craft,
   436 U.S. 1 (1978) ...................................................................................................................... 18

 Mullane v. Central Hanover Bank & Trust Co.,
   339 U.S. 306 (1950) ............................................................................................................. 16, 18

 Tulsa Prof. Collection Servs., Inc. v. Pope,
    485 U.S. 478 (1988) ................................................................................................................. 16

 In re XO Commc’ns, Inc.,
     301 B.R. 782 (Bankr. S.D.N.Y. 2003) ......................................................................................... 18

                                                           STATUTES & RULES
 48 U.S.C. § 2121(a) .......................................................................................................................... 3
 11 U.S.C. § 925 ................................................................................................................................ 6
 Fed. R. Bankr. P. 2019 ..................................................................................................................... 14
 Fed. R. Bankr. P. 3007 ................................................................................................................16–20
 Fed. R. Bankr. P. 7001 ..................................................................................................................... 22
 Fed. R. Civ. P. 15 ............................................................................................................................ 21

                                                          OTHER AUTHORITIES
 Kobre & Kim LLP, Final Investigative Report for the Financial Oversight & Management Board
   for Puerto Rico (2018) ................................................................................................................. 4




                                                                         ii
Case:17-03283-LTS Doc#:4923 Filed:01/25/19 Entered:01/25/19 15:56:30                                Desc: Main
                           Document Page 4 of 29


         The Ad Hoc Group of Constitutional Debtholders (the “Constitutional Debtholder

 Group”), 2 the Commonwealth Bondholder Group (the “Commonwealth Bondholder Group”),3

 and Assured Guaranty Corp. and Assured Guaranty Municipal Corp. (“Assured” and, together

 with the Constitutional Debtholder Group and the Commonwealth Bondholder Group,

 the “Constitutional Claimants”) hereby submit this objection (the “Objection”) to the Urgent

 Motion of (I) Financial Oversight and Management Board, Acting Through its Special Claims

 Committee, and (II) Official Committee of Unsecured Creditors, Under Bankruptcy Code

 Sections 105(a) and 502 and Bankruptcy Rule 3007, Establishing Procedures with Respect to

 Omnibus Objection to Claims Filed or Asserted by Holders of Certain Commonwealth General

 Obligation Bonds and Requesting Related Relief [Dkt. No. 4788] (the “Procedures Motion” or

 “Motion”) brought by the Financial Oversight and Management Board for Puerto Rico (the

 “FOMB”) and the Official Committee of Unsecured Creditors of all Title III Debtors (other than

 COFINA) (the “UCC” and, together with the FOMB, the “Movants”) in connection with the

 Omnibus Objection of (i) Financial Oversight and Management Board, Acting Through its

 Special Claims Committee, and (ii) Official Committee of Unsecured Creditors, Pursuant to

 Bankruptcy Code Section 502 and Bankruptcy Rule 3007, to Claims Filed or Asserted by

 Holders of Certain Commonwealth General Obligation Bonds [Dkt. No. 4784] (the “GO Claim

 Objection”). In support of this Objection, the Constitutional Claimants respectfully state as

 follows:




     2
      Supplemental Verified Statement of the Ad Hoc Group of Constitutional Debtholders Pursuant to Federal Rule
 of Bankruptcy Procedure 2019 [Dkt. No. 4178] (the “Constitutional Debtholder Group 2019 Statement”).
     3
      Verified Statement of the Commonwealth Bondholder Group Pursuant to Federal Rule of Bankruptcy
 Procedure 2019 [Dkt. No. 4743] (the “Commonwealth Bondholder Group 2019 Statement”).



                                                       1
Case:17-03283-LTS Doc#:4923 Filed:01/25/19 Entered:01/25/19 15:56:30                      Desc: Main
                           Document Page 5 of 29


                                 PRELIMINARY STATEMENT

          1.    Invoking a meritless legal theory, the GO Claim Objection seeks unprecedented

 relief: the complete invalidation of over six billion dollars of duly issued and outstanding general

 obligation bonds of the Commonwealth of Puerto Rico (the “Challenged GO Bonds”), stripping

 the holders of any remedy whatsoever. Concomitantly, the GO Claim Objection seeks to upend

 as a “sham” the structure of a separate Commonwealth entity, the Puerto Rico Public Buildings

 Authority (“PBA”), which has existed since 1958, employs approximately 1,000 Puerto Rico

 residents and leases properties to other Puerto Rico government and private entities under more

 than 1,900 leases. And separate litigation recently commenced by the FOMB and the UCC seeks

 to upend that entity on distinct but related grounds. This relief is being sought now, with false

 urgency, on the eve of the commencement of negotiations between the government parties and

 bondholders on a restructuring of the Commonwealth’s debts, including the Challenged GO

 Bonds.

          2.    The GO Claim Objection is an extraordinary attack on the integrity of the Puerto

 Rico government’s operating and financing structure—a structure on which creditors have relied

 for more than half a century. It is a transparent strategic maneuver to influence upcoming

 negotiations and is contrary to the stated objective of PROMESA to secure the Commonwealth a

 path to access to the capital markets. 48 U.S.C. § 2121(a). Putting aside, however, the meritless

 and incendiary nature of the GO Claim Objection, the procedures by which the Movants carry

 out this baseless attack must, at a minimum, comport with due process by affording proper notice

 and opportunity to all interested parties to participate, and must be coordinated in consultation

 with the relevant parties to ensure that the proceedings are fair and promote judicial economy. In




                                                  2
Case:17-03283-LTS Doc#:4923 Filed:01/25/19 Entered:01/25/19 15:56:30                        Desc: Main
                           Document Page 6 of 29


 the collective view of the parties submitting this response, the procedures proposed by the

 Movants are wholly deficient in this regard.

        3.        The GO Claim Objection raises questions of unprecedented scale, not only in

 terms of the vast sums of money at stake, but also in the complexity of the legal issues presented.

 Such a significant objection must be adjudicated pursuant to procedures that are rigorous and

 provide due process, and that reflect input from all affected parties. Yet, despite their familiarity

 with the Constitutional Claimants (whose constituent members hold or control more than six

 billion dollars 4 in bonds issued or guaranteed by the Commonwealth, a substantial portion of

 which consists of Challenged GO Bonds) and their counsel, the Movants chose not to consult

 with any of these groups or their constituent members regarding the details of the proposed

 procedures (the “Proposed Procedures”) or to provide drafts of such Proposed Procedures to any

 of them in advance of filing with the Court.

        4.        The Movants’ failure to solicit input from affected stakeholders is particularly

 inexcusable given that the purported urgency behind the Movants’ request for Court approval of

 the Proposed Procedures is nothing more than a manufactured crisis designed to maximize the

 Movants’ negotiating leverage in upcoming mediation sessions and to establish a process—on

 shortened notice—that allows the Movants to discriminate against targeted holders of challenged

 claims, disenfranchise large swaths of claimants, seek premature and improper discovery and act

 as the arbiter of the procedural due process rights of the holders whose claims they seek to

 invalidate. Most telling of all: the Movants make no effort to substantiate the purported urgency

 of the Motion.



    4
       This figure is calculated based on holdings information provided in the Constitutional Debtholder
 Group 2019 Statement, the Commonwealth Bondholder Group 2019 Statement, and the proof of claim
 filed by Assured on May 25, 2018.


                                                   3
Case:17-03283-LTS Doc#:4923 Filed:01/25/19 Entered:01/25/19 15:56:30                                       Desc: Main
                           Document Page 7 of 29


          5.       The Movants have had ample time and opportunity to formulate objections to the

 claims of the widely held general obligation bonds issued by the Commonwealth (“GO Bonds”)

 and develop appropriate procedures for their adjudicatio n. Nearly two years ago, on May 3,

 2017, the FOMB filed a petition for relief on behalf of the Commonwealth under Title III of

 PROMESA.          The FOMB retained Kobre & Kim LLP (“Kobre & Kim”), as Independent

 Investigator on September 1, 2017. Kobre & Kim published its final report on August 20,

 2018. On November 29, 2018—more than three months after the publication of Kobre & Kim’s

 final report, which found no evidence of a breach of the debt limit 5 —the FOMB announced that

 it had engaged Brown Rudnick LLP as claims counsel to its Special Claims Committee. Just a

 month ago, counsel to the FOMB represented to the Court that the Board “look[ed] forward to

 resuming mediation on a Commonwealth plan” and it anticipated engaging in negotiations

 towards a consensual resolution of a Commonwealth plan of adjustment through March or April.

 In re Fin. Oversight & Mgmt. Bd., Case No. 17-3283-LTS (D.P.R. Dec. 19, 2018), Hr’g. Tr. at

 5:19–20.      However, on January 14, 2019—mere weeks before negotiations between the

 government parties and bondholders were scheduled to commence—the FOMB, together with

 the UCC, filed the GO Claim Objection and, with it, the Procedures Motion, urgently requesting

 that the Court fast-track the resolution of billions of dollars of GO Bond claims through a wholly

 deficient process designed entirely by the FOMB and the UCC, without any prior consultation

 with the affected bondholders and insurers.

          6.       The Constitutional Claimants submit that moving forward with the GO Claim

 Objection at this time will distract the parties from the imminent settlement negotiations and may

     5
       See Kobre & Kim LLP, Final Investigative Report fo r the Financial Oversight & Management Board for
 Puerto Rico at 253–54 (Aug. 20, 2018), which emphasized that the Co mmonwealth’s “practice and interpretation
 concerning guaranteed debt has been disclosed repeatedly, at least as far back as 2007,” id. at 259, and that there
 was “no evidence that Puerto Rico officials” believed their practice violated the Constitutional Debt limit. See id. at
 261; see also id. at 9.



                                                           4
Case:17-03283-LTS Doc#:4923 Filed:01/25/19 Entered:01/25/19 15:56:30                          Desc: Main
                           Document Page 8 of 29


 jeopardize the prospects of reaching agreement on a consensual plan of adjustment. It is the

 sincere hope of the Constitutional Claimants that the upcoming negotiations will yield a

 consensual plan of adjustment, and obviate the need for the GO Claim Objection entirely.

         7.      As described in greater detail in this Objection, the Proposed Procedures are ill-

 timed and lacking meaningful input from affected stakeholders. The Movants also seek, without

 adequate notice to claimants, to exercise undue control over the litigation and frustrate the efforts

 of creditors to organize and vigorously defend their claims. It would be unreasonable and

 counterproductive to impose such procedures on the Constitutional Claimants just as the parties

 are commencing mediation negotiations.

         8.      As an alternative to resolving the Procedures Motion at this time, the

 Constitutional Claimants respectfully suggest that the Court direct all parties to meet and confer

 to discuss revisions to the Proposed Procedures, including the initial counterproposal offered by

 the Constitutional Claimants as set forth below. The parties should be required to provide a

 status report to the Court at, or shortly in advance of, the March 13 omnibus hearing. The

 Constitutional Claimants further suggest that, if the above-described efforts do not lead to a set

 of agreed procedures, the parties be directed to proceed to mediation either before Magistrate

 Judge Dein or the broader mediation team. A brief pause promotes judicial efficiency, especially

 if the mediation succeeds in ways that obviate this Motion, and causes no undue prejudice to

 Movants.6




     6
       As part of the stipulation for briefing the Motion, we were required to advise Movants’ counsel of
 our planned objections. After reviewing those objections, Movants’ counsel offered to meet and confer,
 which they failed to do before filing the Motion. In any event, discussions between counsel will begin on
 January 29, and we intend to update the Court on their progress. We reserve the right to revise this
 alternative proposal pending completion of those discussions.


                                                    5
Case:17-03283-LTS Doc#:4923 Filed:01/25/19 Entered:01/25/19 15:56:30                    Desc: Main
                           Document Page 9 of 29


                                          OBJECTION

 I.     THE PROPOSED PROCEDURES FAIL TO ACCOUNT FOR THE
        UNPRECEDENTED NATURE AND COMPLEXITY OF THE PROPOSED
        OMNIBUS CLAIM OBJECTION.

        9.      The Movants seek extraordinary and unprecedented relief, without any regard to

 claimants’ procedural and due process rights in the context of the complex legal and factual

 underpinnings of the GO Claim Objection (and any defenses thereto) and the Movants’ decision

 to pursue these challenges through a mass omnibus claims objection. The Proposed Procedures

 allow for multiple, potentially successive, challenges to the Challenged GO Bonds arising from

 the same basis of facts; arbitrarily discriminate amongst the holders of challenged claims subject

 to the same litigation; and foreclose the rights of holders to participate in the defense of their

 claims. Moreover, the GO Claim Objection seeks findings that would impact the rights of

 numerous other parties, including holders of bonds issued by the PBA, without any attempt to

 reconcile the procedures governing the GO Claim Objection with the separately pending

 litigation related to the PBA.

        A.   ANY PROPOSED PROCEDURES MUST AFFORD ALL CHALLENGED
        CLAIMHOLDERS THE SAME DUE PROCESS PROTECTIONS.

        10.     As an initial matter, any procedures relating to the GO Claim Objection must

 address all such claims, not just some of them. The relief requested in the GO Claim Objection

 attacks all claims in respect of Challenged GO Bonds, requesting “entry of an

 order . . . disallowing all claims based on [Challenged] GO Bonds.” GO Claim Objection ¶ 59.

 The Procedures Motion, however, states that it is requesting “an order . . . permitting the [GO

 Claim] Objection to proceed in an omnibus fashion . . . to resolve the Challenged GO Bond

 Claims of those holders identified on Appendix I to the [GO Claim] Objection and those holders

 who elect to participate in the litigation of the [GO Claim] Objection.” Procedures Motio n ¶ 1.



                                                 6
Case:17-03283-LTS Doc#:4923 Filed:01/25/19 Entered:01/25/19 15:56:30                      Desc: Main
                          Document Page 10 of 29


 It is a mystery how this process of ruling only on the claims of “participating creditors” can leave

 those who are not participating unaffected. Holders who have not elected into the litigation risk

 being prejudiced by the outcome of the GO Claim Objection, as each such holder has identical

 legal rights against the Commonwealth.         Such an outcome fails to satisfy the minimum

 requirements of due process.

        11.     Since, as a practical matter, the Proposed Procedures will bind all holders of

 Challenged GO Bonds, the procedures must appropriately protect the procedural due process

 rights of each and every individual affected creditor. However, the Proposed Procedures under

 the Procedures Motion (which itself was only served on certain identified stakeholders) provide

 startlingly short notice to affected creditors (through a single publication notice and notice

 through intermediaries DTC and Cede & Co.). Procedures Motion ¶ 22. They foreclose the

 right to participate in litigation upon failure to submit a n onerous and prejudicial Notice of

 Participation after a mere twenty- five day window. Proposed Procedures ¶ 2. Apart from the

 legal deficiencies of such notice (discussed below), it is obvious from the face of such a proposal

 that the Movants have a very specific agenda in mind: to narrowly tailor their opposition and to

 avoid litigating against smaller (and more sympathetic) bondholders. Contrary to the Proposed

 Procedures, no individual bondholder may be singled out and forced to litigate on behalf of other

 holders, and all holders, large and small, must be given a fair and equal opportunity to be heard

 in the defense of their claims. In that regard, proper notice and adequate time to participate are

 essential elements of any procedures to adjudicate the GO Claim Objection.

        12.     Further, for the same reason that all holders of Challenged GO Bonds must

 equally be subject to, and have the opportunity to participate in, litigation of the GO Claim

 Objection, no individual holder of Challenged GO Bonds should be arbitrarily singled out and




                                                  7
Case:17-03283-LTS Doc#:4923 Filed:01/25/19 Entered:01/25/19 15:56:30                   Desc: Main
                          Document Page 11 of 29


 required to participate or risk default judgment.    But the Proposed Procedures subject the

 individual holders identified in Appendix I to just this by imposing a risk of default judgment

 against them if they do not affirmatively respond to the litigation on terms dictated by the

 Movants. Proposed Procedures ¶ 2. The risk of a default judgment against select claimholders is

 unjust and prejudicial to the holders identified on Appendix I and would unfairly lead to unequal

 treatment of identical claims. There is no justification for naming individual holders in the GO

 Claim Objection at all, which as a practical matter seeks disallowance of each and every claim

 arising from a Challenged GO Bond, not only the claims of holders listed in Appendix I.

        13.    Moreover, in the interest of judicial economy, ad hoc groups representing the

 interests of individual bondholders should be expressly authorized to participate in the

 proceedings, including on behalf of members of such groups (or funds managed by such

 members) that are identified in Appendix I. Assuming authorization from relevant claimants,

 participation by such groups should be deemed to satisfy any obligations imposed on their

 members to raise and prosecute defenses in respect of the GO Claim Objection.

        B.   ANY OBJECTIONS TO CONSTITUTIONAL DEBT CLAIMS MUST BE
        ADJUDICATED IN THE SAME LITIGATION.

        14.    The Proposed Procedures provide that neither the Movants nor any other party in

 interest will be precluded from objecting to the Challenged GO Bonds on any additional basis

 not set forth in the GO Claim Objection. Proposed Procedures ¶ 8. Due process requires that

 holders of any bonds or notes issued or guaranteed by the Commonwealth (“Constitutional Debt”)

 be afforded notice of which of their claims are subject to challenge and the full scope of such

 objections prior to being required to make a decision regarding whether to participate in the

 litigation or to make substantive responses to any objections.        Yet, while the Proposed

 Procedures impose no limitations or deadlines on the Movants’ ability to raise additional



                                                8
Case:17-03283-LTS Doc#:4923 Filed:01/25/19 Entered:01/25/19 15:56:30                    Desc: Main
                          Document Page 12 of 29


 objections, they purport to bar holders from defending their claims against unknown challenges

 that have not yet been asserted and of which they have no notice. Accordingly, the procedures

 should include a deadline by which the Movants and other parties in interest (including AAFAF)

 must assert or waive any other objections to the Challenged GO Bonds or other issuances of

 Constitutional Debt and an appropriate process for notifying all affected claimholders of the full

 scope of objections. Only after such time should holders of Challenged GO Bonds be required to

 make a decision whether to participate in the litigation or be required to file any substantive

 response to the GO Claim Objection.

        15.     In addition, allowing the Movants and others to launch multiple successive

 objections will result in duplication of issues, discovery and costs, and make it impossible to

 achieve finality or afford due process to holders of Challenged GO Bonds. Among other things,

 any objections to the Challenged GO Bonds are likely to be based on common facts or legal

 issues that should be decided by the Court at the same time. From the point of view of judicial

 economy, due process and fundamental fairness, the Objectors cannot have multiple bites at the

 same apple.

        C.   ANY PROCEDURES MUST ACKNOWLEDGE AND ADDRESS THE
        SIGNIFICANT OVERLAP BETWEEN THE GO CLAIM OBJECTION AND THE
        PBA ADVERSARY PROCEEDING.

        16.     The Proposed Procedures further fail to acknowledge that a significant portion of

 the factual and legal underpinnings of the GO Claim Objection are inescapably intertwined with

 those at issue in a separate adversary proceeding commenced by the Movants themselves with

 the PBA Complaint, which alleges that certain leases by PBA of its properties to other

 Commonwealth government entities are not “true leases” but instead “disguised financings”

 designed to directly obligate the Commonwealth to pay the bonds issued by PBA. See Fin.

 Oversight & Mgmt. Bd. v. P.R. P.B.A. (In re Fin. Oversight & Mgmt. Bd.), Adv. Pro. No. 18-


                                                 9
Case:17-03283-LTS Doc#:4923 Filed:01/25/19 Entered:01/25/19 15:56:30                   Desc: Main
                          Document Page 13 of 29


 000149 (D.P.R. Dec. 21, 2018) [Dkt. No. 1] (the “PBA Complaint”). The Movants’ allegations

 in the GO Claim Objection similarly seek to undermine the PBA structure. Specifica lly, the

 Movants allege in the GO Claim Objection that PBA is a “sham” entity which must be collapsed

 and its bonds recharacterized as direct obligations of the Commonwealth, resulting in the

 retroactive breach of the debt limit under the Puerto Rico Constitution and invalidation of the

 Challenged GO Bonds. Setting aside the lack of merit of this argument and the unprecedented

 remedy sought by Movants (which will be addressed in the due course of this litigation), the

 factual and legal allegations seeking to upend the PBA structure as a “sham” are necessarily

 directly linked to those asserted by the Movants in the PBA Complaint.

             17.   The Proposed Procedures are devoid of any recognition of the common questions

 of fact and law implicated in each of these proceedings, and appear to contemplate the

 simultaneous adjudication of overlapping issues, with each proceeding independent of one

 another. The Movants’ disregard of the potential ramifications of proceeding in this manner is

 confounding: at best, such a process could result in judicial inefficiencies and chaos among a

 multitude of uncoordinated parties simultaneously seeking the same discovery and judicial

 determination of the same facts in separate legal proceedings; at worst, it could result in

 prejudicial and/or inconsistent judgments without the participation of all affected parties in

 interest.

             18.   Any procedures to adjudicate the GO Claim Objection must be designed to ensure

 a coordinated, efficient and fair adjudication of all relevant facts between the GO Claim

 Objection and the PBA Complaint.




                                                 10
Case:17-03283-LTS Doc#:4923 Filed:01/25/19 Entered:01/25/19 15:56:30                   Desc: Main
                          Document Page 14 of 29


         D.  THE PROCEDURES WOULD BENEFIT FROM FURTHER DIALOGUE
         AMONG THE AFFECTED PARTIES.

         19.     In light of these structural infirmities in the Proposed Procedures, the

 Constitutional Claimants urge the Court to require the Movants to engage in meaningful

 consultation with the Constitutional Claimants with re spect to the formulation of procedures to

 govern the GO Claim Objection process, including procedures relating to notice to, participation

 of and coordination among the parties, as well as briefing and discovery schedules.

 II.     THE PROPOSED PROCEDURES MUST ENCOURAGE MAXIMUM
         PARTICIPATION IN THE LITIGATION.

         20.     While the Proposed Procedures purport to facilitate an efficient process for

 litigation of the GO Claim Objection, they have in effect been designed to place the Movants—

 the very parties seeking to invalidate bondholders’ claims—as the gatekeeper of challenged

 bondholders’ efforts to organize and their submission of substantive responses, allowing the

 Movants to exercise undue and inappropriate control over the litigation. Such procedures, built

 by the fox to corral the hens, cannot meet the due process rights of those holders that are the

 target of the GO Claim Objection and the myriad interested parties that would be affected by

 litigation of the objection.

         A.   THE CONSTITUTIONAL CLAIMANTS MUST BE RECOGNIZED AS
         NECESSARY PARTIES IN INTEREST.

         21.     Not only did the FOMB and the UCC fail to consult with the Constitutional

 Claimants, but their Proposed Procedures include no commitme nt to consult with such

 stakeholders at any point during the GO Claim Objection adjudication process.

         22.      Instead, the Proposed Procedures provide for the Movants to request a Court

 order directing the regrouping of creditors that are already members of a creditor group and

 represented by counsel. Proposed Procedures ¶ 6.A(iv). One can only assume the Movants seek



                                                 11
Case:17-03283-LTS Doc#:4923 Filed:01/25/19 Entered:01/25/19 15:56:30                   Desc: Main
                          Document Page 15 of 29


 to wrench apart existing creditor groups based upon the proprietary holdings information that

 bondholders must disclose in order to even be eligible to participate in the defense of their own

 claims. Proposed Procedures ¶ 2. While the Proposed Procedures couch such tactics in terms of

 judicial efficiency and organization, they are merely one prong in the Movants’ effort to sow

 division and chaos amongst creditor constituencies. The Proposed Procedures’ vague provision

 purporting to require the Movants to consult with the holders of the ten largest Challenged GO

 Bond claims prior to filing a Preliminary Recommendation with the Court does not remedy these

 infirmities, as such consultation ignores, among others, the Constitutional Claimants, who are

 already participating in these proceedings, and creates no affirmative obligations on the part of

 the Movants to recognize the rights of claimants to organize themselves.               Proposed

 Procedures ¶ 3.

        B.   ALL HOLDERS OF CONSTITUTIONAL DEBT MUST BE ALLOWED
        TO PARTICIPATE.

        23.     Any adjudication of the GO Claim Objection must allow for any holder of

 Constitutional Debt to participate. The allegations made and positions taken by the Movants

 with respect to the Challenged GO Bonds under the GO Claim Objection implicate all holders of

 Constitutional Debt. Any such holders or groups thereof should be deemed to be “parties in

 interest” that may participate in the litigation o f such challenges, and the procedures should

 respect each claimant’s right to its choice of representation.

        C.   THE NOTICE OF PARTICIPATION REQUIREMENT IS UNDULY
        PREJUDICIAL TO HOLDERS OF CHALLENGED GO BONDS.

        24.     As discussed above, no Constitutional Debt holder should be summarily barred

 from participation in the litigation of the GO Claim Objection for failing to submit a burdensome

 Notice of Participation by an arbitrary deadline imposed by Movants. There is no authority of

 which the Constitutional Claimants are aware—nor do Movants cite any—that allows holders of


                                                   12
Case:17-03283-LTS Doc#:4923 Filed:01/25/19 Entered:01/25/19 15:56:30                                     Desc: Main
                          Document Page 16 of 29


 claims, not otherwise obligated to submit proofs of claim, to be stripped of their individual

 procedural and substantive rights to defend their individual claims in a claim objection process.

 Yet, the Proposed Procedures purport to do just that by limiting participation in the adjudication

 of the GO Claim Objection to claimants who affirmatively “opt in” to the litigation within an

 unreasonably short window of time—a mere twenty- five days, even for bondholders who hold

 their bonds through financial intermediaries—by responding to what amounts to a disguised

 discovery request.

         25.      Under the Court’s order establishing a bar date that was proposed and negotiated

 by the Movants (the “Bar Date Order”), holders of GO Bonds were not, and still are not, required

 to file proofs of claim. 7 Movants cannot bind parties in a claim objection procedure with less

 notice or more onerous procedural requirements than would apply to the Bar Date.                               Any

 requirement to file a Notice of Participation should require greater notice to claimants and should

 be purely for informational purposes and should not preclude stakeholders from participating in

 the litigation provided that they otherwise comply with any deadlines for s ubstantive briefing set

 by the Court.

         26.      To the extent that a Notice of Participation requirement is retained, it is critical

 that any such Notice of Participation be limited to filing a bare-bones notice of intent to

 participate, without any substantive requirement other than identification of the participating

 holder. The Notice of Participation proposed by the Movants, however, requires disclosure of,

 among other things, (i) whether a holder acquired its Challenged GO Bonds by original issuance


     7
       The Bar Date Order also provides that holders of claims that are listed in the Creditor List filed by the FOM B
 and not designated as “disputed,” “contingent,” or “unliquidated” are exempt fro m filing proofs of claim. Order (A)
 Establishing Deadlines and Procedures for Filing Proofs of Claim and (B) Approving Form and Manner of Notice
 Thereof [Dkt. No. 2521] ¶ 6(d). The Creditor List identifies all outstanding GO Bonds as undisputed. Notice of
 Filing of Creditor List for the Commonwealth of Puerto Rico [Dkt. No. 1215], Schedule A. Section 925 of the
 Bankruptcy Code, in turn, provides that a proof of claim is deemed filed for such claims.



                                                          13
Case:17-03283-LTS Doc#:4923 Filed:01/25/19 Entered:01/25/19 15:56:30                     Desc: Main
                          Document Page 17 of 29


 or on the secondary market, (ii) the dates of acquisition of a holder’s Challenged GO Bonds,

 (iii) the series of a holder’s Challenged GO Bonds and (iv) a recitation of a holder’s defenses to

 the GO Claim Objection—which disclosures are entirely premature and inappropriate at this

 stage. Proposed Procedures ¶ 2.

        27.     First, requiring holders to disclose anything beyond the information required by

 Bankruptcy Rule 2019 is extraordinarily prejudicial and unprecedented. The Movants’ request

 for information regarding whether a holder’s Challenged GO Bonds were acquired by origina l

 issuance or in the secondary market, the date of such acquisition and the series of such bonds is a

 blatant attempt to short-circuit procedural safeguards related to the discovery of personal or

 proprietary information; such information should be sought only pursuant to discovery requests,

 subject to objections and due process protections. There is no need to require disclosure of this

 level of information for organizational purposes, as holders will determine how best to organize

 themselves (as evidenced by the fact that many are already working within creditor groups). To

 the extent that this is intended to structure “test cases” or otherwise graft class-action concepts

 onto the GO Claim Objection, such efforts find no support in the provisions of PRO MESA, the

 Bankruptcy Code or the Bankruptcy Rules. These attempts should be recognized for what they

 are—an attempt to divide and conquer bondholders in upcoming mediation and frustrate the

 defense of their claims.

        28.     Similarly, requiring holders to submit individual, short-form statements of

 defense on a twenty- five day notice period is highly prejudicial to holders and a poorly disguised

 effort to improperly and prematurely grant the Movants a preview of a bondholder’s substantive

 defenses. The Movants’ stated rationale for requiring this information is to enable them to

 “consolidate the information contained in such notices and propose briefing and discovery




                                                 14
Case:17-03283-LTS Doc#:4923 Filed:01/25/19 Entered:01/25/19 15:56:30                    Desc: Main
                          Document Page 18 of 29


 procedures to resolve issues related to the [GO Claim] Objection in an efficient and orderly

 manner.” Procedures Motion ¶ 24. The Proposed Procedures provide that this information will

 be used by the Movants for the preparation of their Preliminary Recommendation to the Court,

 which will include, among other things, a summary of bondholder defenses along with a

 summary of their own objections. Proposed Procedures ¶ 3. In other words, the Movants’

 intended use of the information collected in the Notice of Participation is to gather information

 regarding the bondholders’ defenses in order to unilaterally truncate briefing and discovery

 before claimants can organize themselves and fully flesh out and articulate their arguments.

 Such control over this litigation in the hands of the Movants is entirely inappropriate and in

 derogation of claimants’ most fundamental rights.

        29.     Ironically, while the Proposed Procedures are in effect designed to frustrate the

 efforts of holders to meaningfully organize, they simultaneously seek to impose a premature,

 vague and overly broad requirement upon bondholders to “cooperate in good faith to file joint

 papers with respect to the litigation of the GO Claim Objection/Notices of Participation and use

 reasonable efforts to coordinate discovery” prior to the discussion or submission of any

 procedures governing the briefing or discovery schedule. Proposed Procedures ¶ 6.B(a). Rather

 than imposing broad, ambiguous requirements on creditors at this stage, the procedures should

 acknowledge that the creditors are entitled to organize themselves as they see fit and should

 expressly recognize their common interest in doing so.

 III. THE PROPOSED PROCEDURES PROVIDE INADEQUATE NOTICE TO
 AFFECTED BONDHOLDERS.

        30.     Any procedures governing adjudication of the GO Claim Objection must

 substitute for the dual protections of notice of a bar date and actual notice of a claim objection

 under Bankruptcy Rule 3007 once a proof of claim has been filed. Specifically, such procedures



                                                15
Case:17-03283-LTS Doc#:4923 Filed:01/25/19 Entered:01/25/19 15:56:30                    Desc: Main
                          Document Page 19 of 29


 must provide adequate notice to all potentially-affected parties and allow such parties sufficient

 time to appear and be heard regarding their respective interests. Otherwise, all parties run an

 unnecessary and expensive risk that a subsequent attack on the propriety of these procedures

 could nullify subsequent actions taken under the Proposed Procedures.           See Tulsa Prof.

 Collection Servs., Inc. v. Pope, 485 U.S. 478, 491 (1988) (“If appellant's identity was known or

 ‘reasonably ascertainable,’ then termination of appellant's claim without actual notice violated

 due process.”); cf. Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 309, 319 (1950)

 (reversing state court judgment settling the accounts of a trust with hundreds of beneficiaries

 where such judgment purported to be “binding and conclusive as to any matter set forth in the

 account upon everyone having any interest,” due to a lack of notice provided to many such

 beneficiaries); Kaufman, et al. v. Am. Exp. Travel Rel. Servs., Inc., Case No. 07-CV-1707 (Jun.

 25, 2012) [Dkt. No. 387] (denying class settlement and directing that parties revise notification

 procedures, where previously consummated notification campaign resulted in 1% response rate

 from affected claimants).

        31.     The Proposed Procedures do not even purport to comply with Bankruptcy Rule

 3007. Bankruptcy Rule 3007 requires that notice of a claim objection be given directly to a

 creditor through first-class mail at the address identified in its proof of claim.        In fact,

 Bankruptcy Rule 3007 assumes that the objection is being served on a creditor that (a) has

 already received notice of a deadline for filing a proof of claim and (b) has provided a notice

 address in a filed proof of claim. Bankruptcy Rule 3007 does not even contemplate an objection

 filed against a claim for which no proof of claim has been required. Because holders of GO

 Bonds were not obligated to file a proof of claim under the Bar Date Order (and are in fact still




                                                16
Case:17-03283-LTS Doc#:4923 Filed:01/25/19 Entered:01/25/19 15:56:30                     Desc: Main
                          Document Page 20 of 29


 listed as undisputed claims in the Creditor List), it is impossible for the Movants to comply with

 the terms of Bankruptcy Rule 3007.

        32.     To the extent that the Court is inclined to grant an exemption to the notice

 requirements under Bankruptcy Rule 3007, any replacement procedures must be as robust and

 protective of creditors’ due process rights as the Rule 3007 process would be.           A central

 “purpose of notice under the Due Process Clause is to apprise the affected individual of, and

 permit adequate preparation for, an impending ‘hearing.’”         Memphis Light, Gas & Water

 Division v. Craft, 436 U.S. 1, 14 (1978) (footnote omitted); see also Mullane, 339 U.S. at 314

 (“[N]otice must be of such nature as reasonable to convey the required information . . . and it

 must afford a reasonable time for those interested to make their appearance.”) (citations omitted).

 In the bankruptcy context, all known creditors that may hold claims against a debtor must be

 afforded actual notice. In re Drexel Burnham Lambert Group Inc., 151 B.R. 674, 681 (Bankr.

 S.D.N.Y. 1993) (“Bankruptcy law divides creditors into               two    groups: known and

 unknown. According to well established case law, due process requires that a debtor’s known

 creditors be afforded actual notice of the bar date.”); see also In re XO Commct’s, Inc., 301 B.R.

 782, 792 (Bankr. S.D.N.Y. 2003). At a minimum, notice of the GO Claim Objection must be

 comparable to that provided under the Bar Date Order in order to adequately apprise holders of

 Challenged GO Bonds of the GO Claim Objection. This is particularly salient in light of the fact

 that the Proposed Procedures seek relief that is substantively as material to a claimant as the

 relief sought under a Bar Date Order—namely, the setting of deadlines by which the substantive

 and procedural rights of creditors can be cut off and their claims disallowed. More to the point,

 the requirement that holders submit a Notice of Participation under the Proposed Procedures is

 analogous to the Bar Date Order’s requirement that holders subject thereto submit a proof of




                                                 17
Case:17-03283-LTS Doc#:4923 Filed:01/25/19 Entered:01/25/19 15:56:30                     Desc: Main
                          Document Page 21 of 29


 claim; beyond normal bar order procedures, it prematurely requires claimants to put forward

 defenses to an objection to their claims without the procedural protections afforded under Rule

 3007.

         33.    The Proposed Procedures provide for an Objection Notice to be disseminated

 through publication notice and sent to holders through DTC and Cede & Co. only twenty- five

 days prior to the Notice of Participation deadline. Procedures Motion ¶ 22. By contrast, the Bar

 Date Order provided a notice period of approximately three-and-one-half months, during which

 time thirty-eight radio advertisements, two rounds of publication notices and postings to the

 Commonwealth’s Title III Prime Clerk web page were required. Bar Date Order ¶¶ 19–22. The

 Proposed Procedures’ notice is grossly inadequate, particularly in light of the preclusive

 implications for failure to submit a Notice of Participation. Even assuming holders actually

 receive the Objection Notice through their securities intermediaries prior to the expiration of the

 twenty-five day “opt in” window, it is unlikely there would be sufficient remaining time for a

 holder to thereafter locate the GO Claim Objection (which is not included in the proposed

 Objection Notice), assess the GO Claim Objection, retain counsel (if applicable), decide whether

 to participate in the litigation, organize and coordinate responses with other similarly situated

 bondholders and prepare a Notice of Participation (which, as proposed by the FOMB and the

 UCC, would require not only certain detailed information regarding bond ownership, but also a

 summary of proposed defenses to the GO Claim Objection).

         34.    Any procedures established in connection with the GO Claim Objection must

 only require a response after the affected parties know the full range of objections that are being

 brought against their claims, provide individualized notice to known affected parties and afford

 sufficient time to respond. Due to the diffuse nature of the holders, the Movants should, in




                                                 18
Case:17-03283-LTS Doc#:4923 Filed:01/25/19 Entered:01/25/19 15:56:30                     Desc: Main
                          Document Page 22 of 29


 addition to sending affected bondholders individualized notice of the Movants’ claim objection(s)

 through DTC and Cede & Co., be required to provide notice through publication and radio

 advertisements. Only after adequate notice will a ffected bondholders be equipped to decide

 whether to participate in the litigation.

         A.   THE CONSTITUTIONAL CLAIMANTS HAVE JOINTLY DEVELOPED
         A COUNTERPROPOSAL TO THE PROPOSED PROCEDURES.

         35.     The Constitutional Claimants maintain that the proper path forward in the

 immediate term is to direct the parties to meet and confer and develop a mutua lly agreeable set

 of procedures. Nevertheless, in an effort to demonstrate their willingness to engage in good faith

 with the Movants, the Constitutional Claimants have developed an alternative to the Proposed

 Procedures, as outlined below (the “Alternative Procedures”). The Constitutional Claimants

 believe the Alternative Procedures are a workable, reasonable set of procedures that recognize

 the importance of judicial economy but also comport with due process and appreciate the

 complexity of the issues involved. By creating opportunities for parties to work together and

 providing a more reasonable timeline with adequate notice, the Alternative Procedures would

 respect the due process rights of all holders of Challenged GO Bonds, and would allow the

 parties to crystallize the issues in an orderly way.

         36.      The Constitutional Claimants propose the following Alternative Procedures:

                 (1) No later than the date that is thirty days after the conclusion of mediation
                     (which shall be measured as of the date on which the mediation team leader
                     advises the Court that the mediation of the Commonwealth’s plan of
                     adjustment has reached an impasse) (the “Alternative Objection Deadline”),
                     each of the Movants and AAFAF (collectively, the “Government Parties”),
                     jointly or individually, shall (a) submit a revised objection setting forth all
                     objections of general applicability such party has to the Challenged GO Bonds
                     and (b) submit all objections of general applicability such party has to any
                     other series of Constitutional Debt (collectively, the “Global Claim
                     Objections”). Amendments to the Global Claim Objections shall be subject to
                     Rule 15 of the Federal Rules of Civil Procedure; provided that any such
                     amendments shall require notice thereof in compliance with the notice


                                                   19
Case:17-03283-LTS Doc#:4923 Filed:01/25/19 Entered:01/25/19 15:56:30                  Desc: Main
                          Document Page 23 of 29


                procedures set forth below. Any further or additional objections to any
                Constitutional Debt shall be subject to res judicata.

             (2) No later than the date that is five days after the Alternative Objection
                 Deadline, the Government Parties shall provide notice of the Global Claim
                 Objections (“Alternative Objection Notice”) to all affected bondholders in
                 accordance with notice procedures agreed upon by the Government Parties
                 and the Constitutional Claimants that comport with due process and
                 fundamental fairness.

                   At a minimum, such notice procedures shall include individualized notice
                    to all affected bondholders through Cede & Co. and DTC with instructions
                    for Nominees to provide such notice to beneficial holders of the
                    Challenged GO Bonds and publication notice through newspaper
                    publications and radio advertisements, with reminder notices through each
                    of the same mediums.

             (3) Parties in interest shall undertake good- faith efforts to file with the Court a
                 notice of participation (“Alternative Notice of Participation”) within sixty
                 days after the date on which the Alternative Objection Notice is sent
                 (the “Alternative Notice of Participation Deadline”).

                   As an initial matter, the Constitutional Claimants, other existing ad hoc
                    creditor groups and all holders of Constitutional Debt shall be deemed to
                    be “parties in interest” for the purposes of litigating the Global Claim
                    Objections.

                   The Alternative Notice of Participation shall be limited to the following
                    information: (i) party name, (ii) contact information and (iii) intent to
                    participate. No claim holder shall be required to disclose proprietary bond
                    holdings information or substantive litigation positions.

                   The main purpose of the Alternative Notice of Participation will be
                    informative. It will allow parties to organize themselves and coordinate
                    efforts (which will also conserve judicial resources). The failure to file an
                    Alternative Notice of Participation shall not bar a party from participating
                    in the litigation, so long as such party submits a timely substantive
                    response to the Global Claim Objections in accordance with any deadlines
                    set by the Court at a later date.

                   Parties adverse to Respondents (other than the Government Parties) may
                    participate in the Global Claim Objections litigation by intervention or by
                    filing a separate objection.

             (4) Following the Alternative Notice of Participation Deadline, there shall be a
                 twenty-day consultation period, during which time the Government Parties
                 shall be required to meet and confer with significant affected stakeholders


                                              20
Case:17-03283-LTS Doc#:4923 Filed:01/25/19 Entered:01/25/19 15:56:30                       Desc: Main
                          Document Page 24 of 29


                    (including the Constitutional Claimants) to develop a set of agreed procedures
                    to govern adjudication of the Global Claim Objections and any other
                    objections to Constitutional Debt that have been made. Those procedures will
                    accord the parties the same discovery and motion rights they would have been
                    accorded under an adversary proceeding governed by Bankruptcy Rule 7001.
                    The holders of Challenged GO Bonds and insurers, whether acting through a
                    creditor group or individually, shall be encouraged and permitted to cooperate
                    and share work product with one another. The Alternative Procedures shall
                    explicitly acknowledge that such cooperation shall be subject to the common
                    interest privilege.

                (5) At the end of the twenty-day consultation period, to the extent the parties have
                    reached consensus, the Governmental Parties and the Constitutional Claimants
                    shall file with the Court a joint proposed briefing and discovery schedule to
                    resolve the Global C laim Objections and any related issues. Alternatively, to
                    the extent the parties fail to reach consensus, they shall be directed to each file
                    independent proposed briefing and discovery schedules, with an explanation
                    to the Court identifying those portions of the proposals upon which the parties
                    disagree.

                (6) To the extent the parties are unable to come to consensus with respect to a
                    joint proposed briefing and discovery schedule, the parties shall have fourteen
                    days to respond to each other’s proposed briefing and discovery schedule.

                (7) As soon as practicable thereafter, the Court will schedule a hearing on the
                    briefing and discovery schedules.

         37.    The Constitutional Claimants believe the Alternative Procedures strike the right

 balance and represent an appropriate path forward, but they are not intended to be exhaustive.

 The Constitutional Claimants stand ready and committed to working with the Movants to

 develop a more fulsome set of procedures that respect due process and are acceptable to both sets

 of parties.

                                  RESERVATION OF RIGHTS

         38.    The Constitutional Claimants hereby reserve any and all rights with respect to the

 relief sought by the Motion and the issues raised by this Objection.




                                                  21
Case:17-03283-LTS Doc#:4923 Filed:01/25/19 Entered:01/25/19 15:56:30                    Desc: Main
                          Document Page 25 of 29


                                           CONCLUSION

            39.   For the foregoing reasons, the Constitutional Claimants respectfully request that

 the Court (a) deny the Motion and (b) direct all parties to (i) meet and confer regarding the

 Proposed Procedures and the terms of a proposed scheduling order for the litigation of the GO

 Claim Objection and (ii) provide a status report to the Court in advance of the next omnibus

 hearing.

                                      [Signature Page Follows]




                                                  22
Case:17-03283-LTS Doc#:4923 Filed:01/25/19 Entered:01/25/19 15:56:30         Desc: Main
                          Document Page 26 of 29


 Dated: January 25, 2019

                                     DAVIS POLK & WARDWELL LLP


                                     /s/ Donald S. Bernstein
                                     Donald S. Bernstein (pro hac vice)
                                     Brian M. Resnick (pro hac vice)
                                     Angela M. Libby (pro hac vice)
                                     450 Lexington Avenue
                                     New York, NY 10017
                                     Telephone: (212) 450-4000
                                     Facsimile: (212) 701-5800
                                     Email: donald.bernstein@davispolk.com
                                            brian.resnick@davispolk.com
                                            angela.libby@davispolk.com


                                     PAUL, WEISS, RIFKIND, WHARTON &
                                     GARRISON LLP


                                     /s/ Andrew N. Rosenberg
                                     Andrew N. Rosenberg (pro hac vice)
                                     Richard A. Rosen (pro hac vice)
                                     Walter Rieman (pro hac vice)
                                     Kyle J. Kimpler (pro hac vice)
                                     Karen R. Zeituni (pro hac vice)
                                     1285 Avenue of the Americas
                                     New York, NY 10019
                                     Telephone: (212) 373-3000
                                     Facsimile: (212) 757-3990
                                     Email: arosenberg@paulweiss.com




                                       23
Case:17-03283-LTS Doc#:4923 Filed:01/25/19 Entered:01/25/19 15:56:30      Desc: Main
                          Document Page 27 of 29


                                     ROBBINS, RUSSELL, ENGLERT, ORSECK,
                                     UNTEREINER & SAUBER LLP


                                     /s/ Mark T. Stancil
                                     Lawrence S. Robbins (pro hac vice)
                                     Mark T. Stancil (pro hac vice)
                                     Gary A. Orseck (pro hac vice)
                                     Kathryn S. Zecca (pro hac vice)
                                     Ariel N. Lavinbuk (pro hac vice)
                                     Donald Burke (pro hac vice)
                                     1801 K Street, NW
                                     Washington, D.C. 20006
                                     Telephone: (202) 775-4500
                                     Facsimile: (202) 775-4510
                                     Email: mstancil@robbinsrussell.com


                                     JIMÉNEZ, GRAFFAM & LAUSELL


                                     /s/ J. Ramón Rivera Morales
                                     J. Ramón Rivera Morales
                                     USDC-PR Bar No. 200701
                                     PO Box 366104
                                     San Juan, PR 00936
                                     Telephone: (787) 767-1030
                                     Facsimile: (787) 751-4068
                                     Email: rrivera@jgl.com


                                     Counsel to the Commonwealth Bondholder Group




                                       24
Case:17-03283-LTS Doc#:4923 Filed:01/25/19 Entered:01/25/19 15:56:30          Desc: Main
                          Document Page 28 of 29


                                     G. CARLO-ALTIERI LAW OFFICES, LLC


                                     /s/ Gerardo A. Carlo
                                     Gerardo A. Carlo
                                     USDC PR No. 112009
                                     254 San Jose St., Third Floor
                                     San Juan, Puerto Rico 00901
                                     Telephone: (787) 247-6680
                                     Facsimile: (787) 919-0527
                                     Email: gacarlo@carlo-altierilaw.com


                                     MORRISON & FOERSTER LLP


                                     /s/ Gary S. Lee
                                     Gary S. Lee (pro hac vice)
                                     James M. Peck (pro hac vice)
                                     Grant J. Esposito (pro hac vice admission pending)
                                     David J. Fioccola (pro hac vice admission
                                     pending)
                                     250 West 55th Street
                                     New York, New York 10019
                                     Telephone: (212) 468-8000
                                     Facsimile: (212) 468-7900
                                     Email: JPeck@mofo.com
                                             GLee@mofo.com


                                     Counsel to the Ad Hoc Group of Constitutional
                                     Debtholder Group




                                       25
Case:17-03283-LTS Doc#:4923 Filed:01/25/19 Entered:01/25/19 15:56:30       Desc: Main
                          Document Page 29 of 29


                                     CADWALADER, WICKERSHAM & TAFT
                                     LLP

                                     /s/ Mark C. Ellenberg
                                     Mark C. Ellenberg (pro hac vice)
                                     700 Sixth Street, N.W.
                                     Washington, DC 20001
                                     Telephone: (202) 862-2238
                                     Email: mark.ellenberg@cwt.com



                                     CASELLAS ALCOVER & BURGOS P.S.C.


                                     /s/ Heriberto Burgos Pérez
                                     Heriberto Burgos Pérez
                                     USDC-PR No. 204,809
                                     Ricardo F. Casellas-Sánchez
                                     USDC-PR No. 203,114
                                     Diana Pérez-Seda
                                     USDC–PR No. 232,014
                                     E-mail: hburgos@cabprlaw.com
                                              rcasellas@cabprlaw.com
                                              dperez@cabprlaw.com

                                     P.O. Box 364924
                                     San Juan, PR 00936-4924
                                     Tel.: (787) 756-1400
                                     Fax: (787) 756-1401

                                     Counsel for Assured Guaranty Corp. and Assured
                                     Guaranty Municipal Corp.




                                       26
